UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 ForMay 26, 2015 Commission File Number 001-36723 Amec Foster Wheeler plc (formerly AMEC plc) (Name of Registrant) Amec Foster Wheeler plc Old Change House 128 Queen Victoria Street London EC4V 4BJ United Kingdom (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F xForm40-F o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82- . The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form6-K: ﻿ ﻿ Amec Foster Wheeler plc (the 'Company') 26 May 2015 Notification of transactions by executive directors and other persons discharging managerial responsibility ('PDMRs') Pursuant to our obligations under Disclosure Rule 3.1.4(R), we hereby advise you of the following transactions which were notified to the Company on 22 May 2015: The Amec Foster Wheeler plc Long-term Incentive Plan 2015 (the 'Plan') - 2015 grants On 22 May 2015 in London, in accordance with the terms of the Plan, Awards (being Conditional Awards and Options, as defined in the rules of the Plan) over ordinary shares in the Company were granted to each of the individuals noted below. No consideration is payable for the grant of Awards. Vesting of Awards is subject to performance conditions measured over three financial years from 2015 to 2017 and malus provisions as described in the directors' remuneration report of the Company's annual report and accounts for 2014. The Plan was approved by shareholders at the Annual General Meeting on 14 May 2015. Executive Directors Number of shares under Award Share price at date of award Normal vesting date Samir Brikho 938.0p 15 March 2018 Ian McHoul 938.0p 15 March 2018 1 Award made in the form of a nil cost Option, with an 18 month exercise period, and a 2 year holding and claw-back period, post vesting. Other PDMRs Number of shares under Award Share price at date of award Vesting date Simon Naylor 938.0p 15 March 2018 Gary Nedelka 938.0p 15 March 2018 John Pearson 938.0p 15 March 2018 Roberto Penno 938.0p 15 March 2018 2 Award made in the form of a nil cost Option, with an 18 month exercise period post vesting. 3 Award made in the form of a Conditional Award. Kim Hand Senior Assistant Company Secretary +44 (0)1565 683234 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:26May 2015 Amec Foster Wheeler plc (Registrant) By: /s/ Alison Yapp Name: Alison Yapp Title: General Counsel& Company Secretary
